 1

 2                     UNITED STATES DISTRICT COURT
 3                          DISTRICT OF NEVADA
                                                  -oOo-
 4
     UNITED STATES OF AMERICA,                       )
 5                                                   ) Case No.: 2:18-cr-164-APG-VCF
                    Plaintiff,                       )
                                                     ) ORDER TO CONTINUE
 6                                                   ) SENTENCING
            vs.                                      )
 7                                                   )
     STEVE TORRES,                                   )
 8                                                   )
                    Defendant.                       )
 9                                                   )

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court hereby orders that sentencing in the above-captioned matter be vacated and continued until

12   November 1, 2019 at the hour ofthe
     _________________________at      10:30
                                        houra.m.
                                             of __________ .m.

13          Dated:
            DATEDOctober  10,day
                   this ____  2019.
                                 of October, 2019.

14

15                                               ________________________________
                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                                 3
